UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-52889 SOUND FINANCIAL, INC. (Exact name of registrant as specified in its charter) United States 26-0776123 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington 98121 (Address of principal executive offices) (206) 448-0884 (Registrant’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: As of August 13, 2012, there were 2,960,045 shares of the registrant’s common stock outstanding. SOUND FINANCIAL, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Income for the Three and Six Month Periods Ended June 30, 2012 and 2011 (unaudited)` 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Month Periods Ended June 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the Six Month Periods Ended June 30, 2012 and 2011(unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Month Periods Ended June 30, 2012 and 2011 (unaudited) 7 Selected Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3.Quantitative and Qualitative Disclosures About Market Risk 47 Item 4.Controls and Procedures 47 PART II OTHER INFORMATION Item 1.Legal Proceedings 48 Item 1A Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.Mine Safety Disclosures 48 Item 5.Other Information 48 Item 6.Exhibits 49 SIGNATURES EXHIBITS 1 PART IFINANCIAL INFORMATION Item 1. Financial Statements SOUND FINANCIAL, INC AND SUBSIDIARY Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, (Dollars in thousands) ASSETS Cash and cash equivalents $ $ Available-for-sale securities, at fair value Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Total loans, net Accrued interest receivable Bank-owned life insurance, net Mortgage servicing rights, at fair value Other real estate owned and repossessed assets, net Premises and equipment, net Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing Noninterest-bearing demand Total deposits Borrowings Accrued interest payable 78 84 Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 24,000,000 shares authorized, 2,960,045 and 2,949,045 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively 30 30 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements 2 SOUND FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) INTEREST INCOME Loans, including fees $ Interest and dividends on investments, cash and cash equivalents 84 56 Total interest income INTEREST EXPENSE Deposits Borrowings 57 65 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 52 66 Mortgage servicing income 21 Fair value adjustment on mortgage servicing rights ) Loss on sale of securities - - - ) Other-than-temporary impairment losses on securities ) - ) ) Loss on sale of assets - ) - ) Gain on sale of loans Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments 99 Occupancy Data processing Losses and expenses on other real estate owned and repossessed assets 22 Total noninterest expense INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See notes to condensed consolidated financial statements 3 SOUND FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of ComprehensiveIncome (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income $ Other comprehensive income, net of tax Unrealized holding gain on available for sale securities, net of taxes (benefit) of $(17), $(63), $22 and $5, respectively ) ) 42 10 Reclassification adjustments for realized losses on sales of securities, net of taxes of $0, $0, $0 and $12, respectively - - - 22 Reclassification adjustments for other-than-temporary impairment on securities, net of taxes of $11, $0, $42 and $13, respectively 21 - 82 26 Other comprehensive income $ ) $ ) $ $
